Response to Amendment
	This action is in response to amendment filed on 8/24/21.  Claims 28-47 are pending.
	This application claims a continuation priority of 12/540,502, filed on 8/13/2009.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 28-47 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 9,436,777.
Although the claims at issue are not identical, they are not patentably distinct from each other as claims 28 and 39 claim substantially the same subject matter as claims 1 and 21 of USPN. 9,436,777, using broader concept and terminology.
Claims 29-38 and 40-47 depend from claims 28 and 39 respectively, and comprise similar limitations as claims 1-8 of the ‘777 Patent, and are therefore rejected on the merits.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 28-47 is/are rejected under 35 U.S.C. 103 as being unpatentable over Richardson et al (USPN. 2006/0190436) in view of Feenan JR. et al (USPN. 2006/0155857).

Regarding method and medium claims 28 and 39, Richardson teaches a storage and method, comprising (figs. 1 and 8):
Receiving by a server computing device (pars. 26 and 28, server/client) a first request for a first search suggestion related to a first search query that has been input into a search term entry field provided by a computing device (figs 3 and 8, item 830, pars. 68-69 user enters a phrase);
causing the computing device to provide the first search suggestion related to the first search query prior to initially providing first search results corresponding to the first search suggestion (item 840, par. 68, suggestions in a drop-down text field); and
further teaches a presentation component 460 (par. 51), monitoring user activities or a session (pars. 71) storing suggestions data store (fig. 5, items 520 and 530, pars. 58 and 60), wherein search suggestions change based on the user typing a more complete phrase (fig. 8, par. 69, and figs. 9-12, user receives more search suggestions as continues typing the phrase/query).  To the degree that the monitoring and providing suggestions during a user session while inputting a query does not explicitly teach “setting a cookie”, Feenan teaches setting a cookie (par. 30, set cookie flag i.e., time and domain of the query request and session, Feenan).

 Hence, Richardson/Feenan combination teach setting, by the server computing device, a cookie associated with the first search suggestion (fig. 8, par. 69, suggestions are optimized based on monitoring user activities such as selection of suggestions, Richardson).
Using by the server computing device, the cookie to determine a web component storage state of the computing device (pars. 34 and 35, session ties to particular cache cluster, origin server and user, session tracking cookie, note that when user returns to shopping cart his session continues and does not start a new session, Feenan).

29.    Richardson in view of Feenan teach wherein the search term entry field is in an area displayed by a web browser executing on the computing device (fig. 8, browser, Richardson).

30.    Richardson in view of Feenan teach wherein the first search suggestion represents content from the first search results (fig. 8, pars. 42, 69 and 71, past searches and monitoring of user activities used for optimized results, Richardson).



32.    Richardson in view of Feenan teach further comprising (figs. 8 and 10-12, Richardson):
receiving a second request for a second search suggestion related to a second search query that has been inputted into the search term entry field (fig. 8, pars. 69 and 62, user receives more search suggestions as continues typing the phrase/query equated to request 2, Richardson, see also par. 71, user activities monitored, Richardson and par. 34, track session cluster, Feenan); and
causing, the computing device to provide the second search suggestion related to the second search query prior to initially providing second search results corresponding to the second search suggestion (fig. 8, par. 69, and figs. 9-12, user receives more search suggestions as continues typing the phrase/query prior to results, Richardson).

33.    Richardson in view of Feenan teach wherein the second search suggestion represents content from the second search results (pars. 42 and 71, past searches and monitoring of user activities/history are used to optimize results/search, Richardson).

34.    Richardson in view of Feenan teach using the cookie further comprising: 
Making by the server computing device, a determination that a time period associated with the timestamp has not elapsed (par. 71, user activities monitored, Richardson and par. 34, track session cluster, Feenan); and responsive to the determination, causing the computing device to store a component associated with the second search results corresponding to the second search suggestion 

35.    Richardson in view of Feenan teach using the cookie further comprising:
Making by the server computing device, a determination that a time period associated with the timestamp has elapsed, causing the computing device to provide the second search suggestion without causing the computing device to store a component associated with the second search results corresponding to the second search suggestion (fig. 8, par. 69, and figs. 9-12, user receives more search suggestions as continues typing the phrase/query prior to result, Richardson in view of set cookie flag for duration of activity/incremental query input, pars. 30 and 34, Feenan).

36.   Richardson in view of Feenan teach further comprising: causing the computing device to store a component associated with the first search results prior to initially providing the first search results (fig. 5, 8, par. 69, and figs. 9-12, user receives more search suggestions as continues typing the phrase/query prior to result, wherein the selected suggestions are stored, Richardson).

37.    Richardson in view of Feenan teach further comprising: setting an expire time for the component associated with the first search results (par. 34, track session cluster comprises time, time either pending or expired, Freemen).

38.    Richardson in view of Feenan teach wherein the expire time corresponds to a date and time upon which the component will no longer be stored by the computing device (par. 34, track session cluster comprises time, time either pending or expired, when expired is no longer tracked or stored, Feenan and figs. 4 and 5, component/storage, Richardson).

Regarding medium claims 40-47, they comprise substantially the same subject matter as rejected method claims 29-38, and are therefore rejected on the merits.

Response to Arguments
Applicant's arguments filed 8/24/21 have been fully considered but they are not persuasive. See remarks below.

	Applicant alleges that Richardson/Feenan combination don’t teach a cookie used to determine a web component storage state of a user computing device.
	Examiner disagrees.  Richardson/Feenan teach search sessions, wherein a cookie is stored with regard to a particular search session (par. 34, Feenan).  User (device) and server are binded by this session.  When a user has added to a shopping cart and wishes to leave the shopping cart to access another application, only to return to the shopping cart, the user can access the other application and return to the shopping cart without need to establish a new session (par. 35, Feenan).  The return to the shopping cart requires to determine what the state of the user computing device is and enables to continue the session, otherwise, if another origin server were used, the previous state would not be found and a new session would have to be created (par. 36, Feenan).  As such, the argument is believed moot.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure in the field of providing query suggestions:

Note that Bates (USPN. 6820236) used in the parent application remains very relevant prior art specifically with teaching components.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCIN R FILIPCZYK whose telephone number is (571)272-4019. The examiner can normally be reached M-F 7-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on 571-272-4037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





November 12, 2021
/MARCIN R FILIPCZYK/Primary Examiner, Art Unit 2153